Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant's election with traverse of Group I, Species A (damper of Fig. 2), Species C (first lock of Fig. 6), and Species E (second lock of Fig. 7) in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that “the search and examination of the entire application could be made without serious burden”.  This is not found persuasive because, as stated in the restriction requirement of 10/27/2020, the groups lack unity of invention because the groups do not share the same or corresponding feature, and the species lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Further, the inventions require a different field of search (such as searching different classes/subclasses or electronic resources, or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21, 26, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph {0047], “351” and “353”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15-19, 22-25, 27-28 are objected to because of the following informalities:  claim 1, line 18, “wherein when force is applied” should be “wherein when a force is applied”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 22-25, 27-28, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15: line 10, “when the first moves” fails to clearly define which first, thus renders the claim indefinite.
Claim 19: line 4, “the first moves” fails to clearly define which first, thus renders the claim indefinite.
Claim 31: since the claim depends on claim 29, the recitation on line 1 of “the extension”, and the recitation on line 2 of “the contact surface” lack antecedent basis. For the purpose of this examination, the examiner is considering that claim 31 depends on claim 32.
Claim 32: line 3, “the actuator” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 31-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0076186 to Lee et al (hereinafter Lee).
Lee discloses (Claim 29). A mechanism for use in a door 3 of a laundry-treating apparatus, the mechanism comprising: a handle 4 (Fig. 2) including: a first handle link (see below marked-up copy) having one end pivotably coupled to the door in a first receiving space 315 of the door 3, and a second end located in a second receiving space of the door, wherein the first handle link passes through a partitioning wall of the door that separates that first receiving space and the second receiving space; a second handle link (see below marked-up copy) having an end connected to the second end of the first handle link and located inside the second receiving space; a first linkage 61 configured to reciprocate within the second receiving space; and a second linkage 63 configured to reciprocate within the second receiving space, wherein: the first linkage 61 Claim 31). The mechanism of claim 32, wherein the extension 45 includes a first surface that is angled or curved, and the contact surface 611 includes a second surface that is angled and positioned to contact the first surface such that application of force on the handle causes the first linkage to move parallel to the second pivoting axis; (Claim 32). The mechanism of claim 29, further comprising (Figs. 7(a)-(b)): an extension 45 included in the second handle link; and a contact surface 611 included in the first linkage 61, wherein when the handle 4 moves such that the contact surface 611 is pressed by the extension 45, the first linkage 61 moves to separate the door 3 from the first pivoting axis X; (Claim 34). The mechanism of claim 29, wherein the second linkage 63 includes an inclined contact surface 631, the first linkage 61 contacts the second linkage 63 at the inclined contact surface 631, force applied to the handle 4 causes the first linkage to move along a first direction and causes the second linkage to move along a second direction that intersects the first direction.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19, 22-25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2012/0056518 to Kwak et al (hereinafter Kwak).
Claim 15). A laundry-treating apparatus comprising: a cabinet 1 having an inlet 2 defined therein; a door 3 provided to open and close the inlet, wherein the door includes a first receiving space 315 (Fig. 2) defined therein and exposed to an outside, and a second receiving space (not numbered) defined therein and separated from the first receiving space by a partitioning wall; a first linkage 61 (Fig. 4) configured to reciprocate within the second receiving space, wherein the first linkage 61 is configured to move to selectively connect the door 3 to pivot about a first pivoting axis X (Fig. 3); a second linkage 63 (Fig. 4) configured to reciprocate within the second receiving space, wherein when the first linkage 61 moves to separate the door 3 from the first pivoting axis X, the second linkage 63 is configured to connect the door 3 to pivot about a second pivoting axis Y (Fig. 1) that differs from the first pivoting axis X; a handle 4 (Fig. 2) including: a first handle link (see below marked-up copy) having a first end pivotably coupled to the door 3 in the first receiving space 315 and a second end located in the second receiving space, wherein the first handle link passes through the partitioning wall; a second handle link (see below marked-up copy) fixed to the second end of the first handle link and located inside the second receiving space, wherein when force is applied to move the first handle link, the second handle link moves the first linkage so that the door is separated from the first pivoting axis, and wherein when the first linkage moves to connect the door at the first pivoting axis, the second handle link moves toward the partitioning wall; (Claim 19). The laundry-treating apparatus of claim 15, further comprising (Figs. 7(a)-(b)): an extension 45 in the second handle link; and a contact surface 611 included in the first linkage 61, wherein when the contact surface 611 is pressed by the extension, the first moves to separate the door from the first Claim 22). The laundry-treating apparatus of claim 15, further comprising (Fig. 3): a first hinge 51 including: a first shaft 511b provided at one of the cabinet or the door and defining the first pivoting axis for the door 3; and a first recess on another one of the cabinet or the door that does not include the first shaft, wherein the first recess is configured to receive the first shaft therein; a second hinge 53 including: a second shaft 531c coupled to the door, wherein the first and second shafts axially extend along the first pivoting axis X; and a third shaft 533c configured to pivotably fix the second shaft to the cabinet; a third hinge 55 including: a fourth shaft 551a provided on one of the cabinet or the door, wherein the third and fourth shafts extend axially along the second pivoting axis; and a second recess provided on another one of the cabinet or the door that does not include the fourth shaft, wherein the second recess receives the fourth shaft 551 therein, wherein the first linkage 61 is configured to open and close the first recess, wherein the second linkage 63 is configured to open and close the second recess, and wherein when the first linkage 61 moves to open the first recess, the second linkage 63 is configured to move to close the second recess; (Claim 23). The laundry-treating apparatus of claim 22, further comprising: an elastic support 615 to press the first linkage 61 toward the first recess such that the door 3 moves on the first pivoting axis X when the door closes the inlet; (Claim 24). The laundry-treating apparatus of claim 15, further comprising a first lock 7 that selectively engages the first linkage 61 when the door opens or closes the inlet; (Claim 25). The laundry-treating apparatus of claim 24, wherein the first lock 7 is configured to be separated from at least one of the first handle link or the second handle link when the door closes the inlet, and wherein the first lock 7 is configured to be coupled to the at least one of the first Claim 27). The laundry-treating apparatus of claim 15, further comprising a second lock 8 that selectively engages the second linkage 63 when the door opens or closes the inlet; (Claim 28). The laundry-treating apparatus of claim 27, wherein the second lock 8 is configured to be separated from the second linkage 63 when the door closes the inlet, and wherein the second lock is configured to be coupled to the second linkage when the door opens the inlet. 
The differences being that Lee fails to clearly disclose the limitation in (i) Claim 15 of a damper provided between the second handle link and the partitioning wall; (ii) Claims 16-17, and 30.
However, Kwak discloses a laundry-treating machine comprising a cabinet 10 having an inlet therein; a door 300 provided to open and close the inlet, a door positioning unit including a supporting member 340 pivotally connected to a door inner frame 310, wherein in order to prevent impact noise from occurring during the rotation of the supporting member 340, a cushion structure made of a shock-absorbing material may be additionally provided on one side of the supporting member 340 ([0054]).
Therefore, it would have been obvious and well within the level of one skill in the art, in view of Kwak, to modify Lee by providing the limitation in (i) Claim 15 of a damper between the second handle link and the partitioning wall; (ii) Claims 16 and 30 of wherein the damper includes elastic and is fixed to at least one of the partitioning wall or the second handle link to prevent the second handle link from colliding with the partitioning wall in order to prevent impact noise from occurring during the rotation of the handle.  
Claim 17, it would have been obvious and well within the level to provide the damper with a protrusion extending from a face of the damper and toward the second handle link for cushion/shock absorbing purpose.  
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	
HVT
February 25, 2021

/HANH V TRAN/
Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    1359
    902
    media_image1.png
    Greyscale